Citation Nr: 0324285	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision which 
increased the rating for the veteran's service-connected 
right knee disability from noncompensable to 10 percent.  The 
veteran provided testimony at a personal hearing at the RO in 
March 2002.   


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
manifested by slight instability, as well as by arthritis 
with some limitation of motion (motion was from 0 to 110 
degrees with pain from 90 to 110 degrees on last 
examination).  


CONCLUSION OF LAW

The service-connected right knee disability is 10 percent 
disabling based on instability, and it is also separately 10 
percent disabling based on arthritis with limitation of 
motion.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1972 to November 1974.  His service medical records indicate 
that he was treated for right knee problems.  A March 1974 
hospital summary noted that the veteran underwent excision of 
a right tibial tubercular ossicle, and the diagnosis was 
Osgood-Schlatter's disease.   

The veteran underwent a VA orthopedic examination in March 
1977.  The diagnosis was chondromalacia of the distal pole of 
the right patella.  

In April 1977, the RO granted service connection and a 
noncompensable rating for a right knee disability 
(chondromalacia of the distal pole of the right patella).  

VA treatment records show that in January 1978 the veteran 
complained of right knee pain and the diagnosis was probable 
traumatic arthritis.  A September 1978 VA orthopedic 
examination indicated diagnoses of chondromalacia, right 
knee, traumatic; residuals of trauma of the right knee, mild 
to moderate; and right knee surgical scar.  An April 1998 VA 
orthopedic examination related diagnoses of early 
osteoarthritis of the right knee by X-rays, and 
chondromalacia, distal pole, right patella.  

In January 2000, the veteran filed a claim for an increased 
rating for his service-connected right knee disability.  

VA treatment records include a  January 2000 entry noting a 
history of internal derangement of the right knee.  

The veteran underwent a VA orthopedic examination in April 
2000.  It was noted he was diagnosed in service with Osgood-
Schlatter's disease and underwent an excision of a right 
tibial tubercular ossicle, and that in 1985 he had a second 
surgery which was an arthroscopy with a partial medial 
meniscectomy.  The veteran complained of constant throbbing 
and a pressured sensation on the medial aspect of the knee.  
He also complained of locking towards extension, giving away, 
and an inability to squat.  The veteran reported that he had 
daily knee pain for several hours in the afternoon after 
walking his route for the Post Office.  It was noted that 
precipitating factors were stair climbing, walking, 
squatting, and running and that alleviating factors were 
rubs, rest, heating pads and physical therapy.  It was also 
reported that the veteran used a right knee brace, that he 
had no episodes of dislocation and recurrent subluxation, and 
that he had no constitutional symptoms of inflammatory 
arthritis.  The veteran stated that he would have to take 
rest brakes during his mail route.  

The examiner reported that the veteran had 0 degrees of 
extension and 130 degrees of flexion of the right knee, which 
was painful from 125 to 130 degrees.  The manual muscle test 
was 5/5.  The examiner noted that the veteran had effusion of 
the right knee with swelling and tenderness to palpation at 
the medial tibial plateau and bilateral tibial tubercle.  It 
was noted that the veteran had mild guarding, that he had a 
positive McMurray test, and that he had a negative Lachman 
test.  The examiner indicated that the veteran had a minimal 
varus stress test and a negative valgus stress test.  It was 
reported that the veteran had a negative anterior and 
posterior drawer test.  The examiner noted that the veteran 
had a mild limp of the right lower extremity and that he did 
not use any assistive devices.  There was no ankylosis and no 
constitutional signs of inflammatory arthritis.  The examiner 
reported that a magnetic resonance imaging (MRI) study of the 
veteran's right knee related, as to an impression, that there 
was a small medial meniscal posterior horn and body and that 
if the veteran had a prior arthroscopic procedure such 
findings might represent changes sequelae of prior partial 
meniscectomy.  It was noted that there was medial femoral 
condyle chondromalacia, minimal knee effusion, and mild 
medial femoral tibial joint degenerative joint changes.  The 
examiner indicated diagnoses of right knee effusion; medial 
femoral condyle chondromalacia; medial femoral tibial joint 
degenerative changes; previous partial medial meniscectomy, 
status post trauma to the right knee in 1972.  

A June 2000 RO decision increased the rating for the right 
knee disability to 10 percent.  

VA records in 2001 show continued treatment.  Private medical 
records dated from 2001 to 2002 show that the veteran was 
treated for his right knee disability.  A July 2001 treatment 
report from Dr. A. Soler Salas noted that the veteran was 
seen for his right knee and that he had a history of an 
injury in 1973 and a meniscectomy in 1985.  The report 
indicated that the veteran reported that he had swelling and 
pain with walking and sitting.  It was noted that the veteran 
had full range of motion and that varus/valgus was normal.  
The anterior drawer, posterior drawer, and Lachman tests were 
negative and the McMurray test was reported to be positive.  
A July 2001 report of an MRI of the veteran's right knee 
related an impression of a high suspicion for a bucket-handle 
tear involving mostly the posterior horn and body of the 
medial meniscus.  A subsequent July 2001 treatment entry from 
Dr. Soler Salas related a diagnosis of post-traumatic 
arthritis.  A February 2002 entry noted that the veteran had 
an injury to his right knee in 1973 as well as surgery at a 
VA hospital.  It was reported that the veteran presented with 
medial compartment arthritis and medial meniscal resection.  

At the March 2002 RO hearing, the veteran testified that he 
worked for the Post Office and that since 1995 his knee had 
worsened with swelling and locking.  He reported that he was 
taking medication for the pain and that he was receiving 
physical therapy.  The veteran indicated that he had a brace 
for his right knee.  He reported that he could only walk for 
a limited distances because if he walked for more than a half 
hour, his knee would swell.  The veteran stated that he had 
some instability and that his knee would fail at times when 
he was walking.  He also noted that after sitting for a long 
time, he would have numbness when he would get up.  The 
veteran reported that he had problems with driving for his 
job because of his knee.  He stated that the pain in his 
right knee was continuous.  

The veteran underwent a VA orthopedic examination in April 
2002.  It was noted that the claims folder was reviewed.  The 
veteran reported that his right knee pain had worsened since 
his last examination and that he had numbness and pain that 
radiated to his right ankle and the lateral leg on the right 
side.  He complained of constant knee pain anterior and at 
the tibial tubercle.  It was noted that he also complained of 
constant pain at the anterior-inferior knee below the kneecap 
(tibial tubercle) and at that lateral and posterior knee.  
The veteran also reported that he had swelling with walking 
for long periods and that he was unable to put pressure on 
his knee such as when he was kneeling.  The veteran indicated 
that he had occasional locking of the knee when he would go 
from sitting to standing and that he had occasional buckling 
of the knee.  The veteran also complained of throbbing pain 
on the lateral distal leg.  It was noted that precipitating 
factors were walking and standing and that alleviating 
factors were resting, propping up his leg, and messaging his 
knee.  

The examiner noted that the veteran needed a knee brace, that 
he had no episodes of dislocation or recurrent subluxation, 
and that he had no constitutional symptoms of inflammatory 
arthritis.  The examiner reported that extension of the right 
knee was 0 degrees and that flexion was 110 degrees.  The 
examiner indicated that the veteran had painful motion from 
90 to 110 degrees.  The manual muscle test showed 5/5 
extensors and flexors of the knee.  The examiner indicated 
that the range of motion or joint function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
examiner indicated that there was no effusion of the knee and 
that there was tenderness to palpation at the lateral and 
medial joint line.  It was noted that there was a positive 
McMurray's test and that the Lachman test, the valgus and 
varus stress tests, and the anterior-posterior drawer tests 
were all negative.  The examiner noted that the veteran had a 
mild left lower extremity limp and that ankylosis was not 
present.  The diagnoses were chondromalacia of the patella; 
Osgood-Schlatter's disease, right knee; and history of 
medical meniscectomy.  The examiner commented that the 
veteran had surgery for Osgood-Schlatter disease while he was 
in the service and that upon initial examination, the veteran 
did not have any complaints of locking or of giving way of 
the knee.  It was noted that there were no diagnoses at that 
time of meniscal pathology.  The examiner reported that later 
on in 1985, the veteran had a medial meniscectomy.  The 
examiner remarked that from the evidence which appeared in 
the service medical records and the early years after return 
from the service, there was no indication of having meniscal 
pathology while in the service or shortly after being 
discharged.  The examiner stated that the veteran did have 
chondromalacia of the patella and Osgood-Schlatter's disease 
which were already service-connected.  

A May 2002 VA treatment entry noted that the veteran was seen 
with right knee discomfort.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and relevant medical records obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and on rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  

The RO has assigned a 10 percent rating for the veteran's 
right knee disability under Diagnostic Code 5257 for 
instability.  With regard to instability, the medical 
evidence does not show that the right knee disability is 
productive of more than slight instability.  The recent 
medical evidence, including the 2002 VA examination, does not 
show moderate instability as required for a higher rating of 
20 percent under Code 5257.

With regard to arthritis with limitation of motion of the 
right knee, the record includes X-ray evidence of arthritis.  
The range of motion of the right knee at the 2002 VA 
orthopedic examination was 0 degrees extension and 110 
degrees flexion.  The examiner indicated that the veteran had 
painful motion from 90 to 110 degrees.  The Board observes 
that such range of motion would be rated 0 percent if 
strictly rated under Diagnostic Code 5260 and 5261.  However, 
there is arthritis with at least minimal limitation of 
motion, and this supports a 10 percent rating under 
Diagnostic Codes 5003 and 5010.   Even considering the 
effects of pain during use and flare-ups, there is no 
probative evidence that right knee motion is limited to the 
degree required for a 20 percent rating under the limitation 
of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Thus a 10 percent rating, and 
no more, is warranted for the aspect of the right knee 
disability involving arthritis with limitation of motion.  

In sum, the right knee disability is to be rated 10 percent 
based on instability, and it is to be separately rated 10 
percent based on arthritis with limitation of motion.  The 
Board grants an overall increased rating for the right knee 
disability to this extent.  The benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), has been considered in making this 
decision.  


ORDER

The right knee disability is to be assigned dual ratings 
consisting of 10 percent for instability, plus 10 percent for 
arthritis with limitation of motion; to this extent, an 
increased rating for the right knee disability is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

